DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder
Claims 1, and 6-19 are allowable. Claims 6-13, and 16-17, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions groups 1 and 2, as set forth in the Office action mailed on 04/16/2021, is hereby withdrawn and claims 6-13, and 16-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Allowable Subject Matter
Claims 1, and 6-19 are allowed.
The following is a listing of the closest prior art:
Busaba (US 9507717) teaches: “(90) Beginning a transaction in an EP system is much like beginning a transaction in other systems: tm_begin( ) takes a register checkpoint, and initializes any status registers. An EP system also requires initializing the undo log, the details of which are dependent on the log format, but often involve initializing a log base pointer to a region of pre-allocated, thread-private memory, and clearing a log bounds register.”  Busaba does not teach carrying out initialization processing (interpreted per the only description in the specification as formatting for initialization of a recording medium see specification paragraphs 0087-0088) of only the management area of memory and clearing of the start position a register on the recording medium in response to a user instructed logical formatting and carry out initialization processing on both a management and data recording area while omitting the clearing of the register holding the start position and therefore cannot teach “a recording control apparatus that records data on a recording medium, the recording control apparatus comprising: a position recording unit configured to perform control so that, upon completion of recording of data, a recording start position for next recording of data is recorded in a register on the recording medium, wherein the recording medium includes a data recording area for recording data, a management area for managing the data recording area, and the register; and a control unit; wherein, the control unit of the recording control apparatus is configured to, when a user instructs logical formatting of the recording medium, execute first initialization processing of initializing the management area only and executes clear processing of clearing the recording start position from the register on the recording medium, and wherein, the control unit of the recording control apparatus is configured to, when the user instructs physical formatting, execute second initialization processing of initializing both the management area and the data recording area, without executing the clear processing” as substantially recited in all independent claims, as a whole.  
Suzuki (US 2013/0145083) teaches: “The device of claim 18, wherein: the management information area includes the flag, a valid flag is displayed with n-bit random data, the controller sets a valid value in a register when the management information area stores random data, and the controller refuses at least one of erase and writing to the confidential information area when a valid value is set in the register.” Suzuki claim 19.  Suzuki does not teach carrying out initialization processing (interpreted per the only description in the specification as formatting for initialization of a recording medium see specification paragraphs 0087-0088) of only the management area of memory and clearing of the start position a register on the recording medium in response to a user instructed logical formatting and carry out initialization processing on both a management and data recording area while omitting the clearing of the register holding the start position and therefore cannot teach “a recording control apparatus that records data on a recording medium, the recording control apparatus comprising: a position recording unit configured to perform control so that, upon completion of recording of data, a recording start position for next recording of data is recorded in a register on the recording medium, wherein the recording medium includes a data recording area for recording data, a management area for managing the data recording area, and the register; and a control unit; wherein, the control unit of the recording control apparatus is configured to, when a user instructs logical formatting of the recording medium, execute first initialization processing of initializing the management area only and executes clear processing of clearing the recording start position from the register on the recording medium, and wherein, the control unit of the recording control apparatus is configured to, when the user instructs physical formatting, execute second initialization processing of initializing both the management area and the data recording area, without executing the clear processing” as substantially recited in all independent claims, as a whole.  
Liu (US 2017/0351428) teaches using write pointers to write sequentially into solid state memory (i.e. pages and blocks).  Liu does not teach deletion of a start position (e.g. a pointer) located in a register.  Therefore Liu does not each teach “a recording control apparatus that records data on a recording medium, the recording control apparatus comprising: a position recording unit configured to perform control so that, upon completion of recording of data, a recording start position for next recording of data is recorded in a register on the recording medium, wherein the recording medium includes a data recording area for recording data, a management area for managing the data recording area, and the register; and a control unit; wherein, the control unit of the recording control apparatus is configured to, when a user instructs logical formatting of the recording medium, execute first initialization processing of initializing the management area only and executes clear processing of clearing the recording start position from the register on the recording medium, and wherein, the control unit of the recording control apparatus is configured to, when the user instructs physical formatting, execute second initialization processing of initializing both the management area and the data recording area, without executing the clear processing” as substantially recited in all independent claims, as a whole.  
Rai (US 2019/0369911, filed May 2018, different assignee) teaches using a circuit buffer containing pointers to access memory in order.  Rai also teaches storing the pointers in a register, and clearing the register.  Rai does not teach carrying out initialization processing (interpreted per the only description in the specification as formatting for initialization of a recording medium see specification paragraphs 0087-0088) of only the management area of memory and clearing of the start position a register on the recording medium in response to a user instructed logical formatting and carry out initialization processing on both a management and data recording area while omitting the clearing of the register holding the start position and therefore cannot teach “a recording control apparatus that records data on a recording medium, the recording control apparatus comprising: a position recording unit configured to perform control so that, upon completion of recording of data, a recording start position for next recording of data is recorded in a register on the recording medium, wherein the recording medium includes a data recording area for recording data, a management area for managing the data recording area, and the register; and a control unit; wherein, the control unit of the recording control apparatus is configured to, when a user instructs logical formatting of the recording medium, execute first initialization processing of initializing the management area only and executes clear processing of clearing the recording start position from the register on the recording medium, and wherein, the control unit of the recording control apparatus is configured to, when the user instructs physical formatting, execute second initialization processing of initializing both the management area and the data recording area, without executing the clear processing” as substantially recited in all independent claims, as a whole.  







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139